Citation Nr: 0845046	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-27 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from December 1999 to December 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angels, California, which denied service connection for 
the above-referenced claims.  

During the pendency of this appeal, in September 2004, as a 
result of a change in domicile of the appellant, jurisdiction 
of this matter was transferred to that of the RO located in 
San Diego, California. 


FINDINGS OF FACT

1.  A right wrist disorder is not manifested as a result of 
an injury or occurrence during the veteran's period of active 
service. 

2.  A right hip disorder is not manifested as a result of an 
injury or occurrence during the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008). 

2.  The criteria for entitlement to service connection for a 
right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in February 2004 and September 2004, the 
veteran was notified of the information and evidence 
necessary to substantiate his claim.  VA told the veteran 
what information he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, in light of the Board's denial of the 
veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided a VA medical examination in March 2007.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Right Wrist and Right Hip Disorders

The veteran contends that he currently has a right wrist and 
right hip disorder due to a fall that occurred in 2003, 
during his period of active service.  Having carefully 
reviewed the evidence of record and all applicable laws, the 
Board concludes that the preponderance of the evidence weighs 
against the claims for service connection and the appeal must 
be denied.   

The veteran's service medical records show that in July 2003 
he reported injuring his hand sometime in 2003 due to a fall 
on a rock.  He reported experiencing pain intermittently with 
cold weather or with weather changes.  The service medical 
records also show that the veteran reported having pain in 
his hand during his October 2003 separation examination.  The 
associated X-ray report shows normal mineralization in the 
right hand, with no fractures or osseous abnormalities.  The 
impression was a normal hand series.  

The Board notes that the veteran's service medical records 
are negative for reports of right hip pain or treatment for a 
right hip disorder.

The veteran's medical records following separation include a 
March 2007 VA joints examination report, and the associated 
X-rays of the right hand, wrist, and hip.  During the VA 
examination, the veteran reported experiencing persistent 
pain in his right hand, wrist, and hip following a 2003 fall 
that occurred during his military service.  He claimed to 
have been treated by a private physician for these 
conditions.  The Board notes, however, that private medical 
records documenting the veteran's reported treatment have not 
been associated with the claims file.  The March 2007 VA 
examination report shows that physical examination of the 
right hand, wrist, and hip revealed no noted abnormalities.  
The associated X-rays of the right hand, wrist, and hip also 
show no noted abnormalities, as there were no fractures, 
dislocation, or significant osseous degenerative changes 
identified.  The impression was right hand, wrist, and hip 
pain, without evidence of physical limitation based on 
physical examination or evidence of significant injury or 
degenerative changes on X-ray.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the claim for 
service connection for right wrist and right hip disorders.  
The competent medical evidence does not show that the veteran 
has a current diagnosis of a right wrist or right hip 
disorder, or that he was diagnosed or treated for said 
conditions during his period of active service.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.   
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The March 2007 VA examination report shows that the veteran 
reported right hand, wrist, and hip pain.  The VA examiner, 
however, concluded that no abnormalities of the right hand, 
wrist, or hip were noted.  To the extent the medical evidence 
of record contains complaints, treatment, or a diagnosis of 
pain, the Board notes that pain alone, without a diagnosed 
related medical condition, does not constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999). 
 
The Board finds probative the March 2007 opinion of the VA 
examiner which, upon clinical and diagnostic testing of the 
veteran, determined that there were no noted abnormalities of 
the veteran's right hand, wrist, or hip.  This opinion is 
considered probative as it is definitive, based upon a 
complete review of the veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant probative weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  The veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

The Board has considered the veteran's statements in support 
of his claim that he has a right wrist and right hip disorder 
that are manifested as a result of an in-service injury.  
While he is certainly competent to describe the extent of his 
current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 
 
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right wrist and right hip disorder.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, 1 Vet. App. at 53. 



ORDER

Entitlement to service connection for a right wrist disorder 
is denied.

Entitlement to service connection for a right hip disorder is 
denied.





____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


